Conviction is for aggravated assault, punishment being confinement in the county jail for ninety days.
No statement of facts is brought to this court. The only question presented arises on the court's refusal to arrest the judgment.
In substance the averments of the indictment are that appellant drove an automobile at a greater rate of speed than permitted by law and that while so negligently and carelessly driving said car he struck and collided with another car being driven by W. E. Thomas, and that by reason of such collision serious bodily injury was inflicted on said Thomas.
By motion in arrest of judgment appellant attacked the indictment as duplicitous. If there is any merit in appellant's complaint (which it is not necessary to decide) it came too late. The question of duplicity must be raised in limine. It cannot be raised after verdict by motion in arrest. Melley v. State, 93 Tex.Crim. Rep., 248 S.W. 367; Kocich v. State, 94 Tex.Crim. Rep., 249 S.W. 494; Lumus v. State, 94 Tex.Crim. Rep., 250 S.W. 425; Brown v. State,96 Tex. Crim. 413, 257 S.W. 891; Garner v. State,100 Tex. Crim. 626, 272 S.W. 167; Ramsey v. State,108 Tex. Crim. 182, 299 S.W. 411; Anderson v. State,113 Tex. Crim. 450, 21 S.W.2d 499.
The judgment is affirmed.
Affirmed. *Page 14